 Fill in this information to identify the case:

 Debtor name         Riley Drive Entertainment XV, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)             19-41328
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                       12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
           No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                      Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                  Amount of claim             Value of collateral
                                                                                                                                                  that supports this
                                                                                                                      Do not deduct the value     claim
                                                                                                                      of collateral.
 2.1   Landmark National Bank                         Describe debtor's property that is subject to a lien                   $700,000.00                  Unknown
       Creditor's Name                                Inventory, accounts, equipment, general
                                                      intangibles
       8101 W. 135th Street
       Overland Park, KS 66223
       Creditor's mailing address                     Describe the lien
                                                      Security Agreement
       kknoth@banklandmark.co                         Is the creditor an insider or related party?
       m                                                  No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                             No
       5/1/2019                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7001
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                             Contingent
           Yes. Specify each creditor,                    Unliquidated
       including this creditor and its relative           Disputed
       priority.



 2.2   OakStar Bank                                   Describe debtor's property that is subject to a lien                 $2,827,796.23                  Unknown
       Creditor's Name                                inventory, equipment, accounts, general
                                                      intangibles
       1020 E. Battlefield
       Springfield, MO 65807
       Creditor's mailing address                     Describe the lien
                                                      Security Agreement
       cbuschjost@oakstarbank.c                       Is the creditor an insider or related party?
       om                                                 No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                             No
       3/20/2018                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7004
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                             Contingent
           Yes. Specify each creditor,                    Unliquidated
       including this creditor and its relative           Disputed
       priority.



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

                                            Case 19-41328                 Doc# 38           Filed 11/12/19           Page 1 of 2
 Debtor       Riley Drive Entertainment XV, Inc.                                                 Case number (if know)         19-41328
              Name




                                                                                                                         $3,527,796.2
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    3

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

                                        Case 19-41328                Doc# 38        Filed 11/12/19              Page 2 of 2
